Citation Nr: 1800477	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for lumbar strain.

2. Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease with tendonitis.

3. Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease with tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1996 to April 1996 and from January 1997 to September 1997, including service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2017, the Board remanded the case for additional development, which has been completed.  The matters have since been returned to the Board for appellate review.


FINDING OF FACT

The Veteran, without good cause, failed to report for the requested March 2017 VA examination necessary to decide her increased rating claims.


CONCLUSIONS OF LAW

1. The Veteran's claim for entitlement to an increased rating in excess of 10 percent for lumbar strain is denied based on failure to report for a VA medical examination.  38 C.F.R. § 3.655(b) (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2. The Veteran's claim for entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease with tendonitis is denied based on failure to report for a VA medical examination.  38 C.F.R. § 3.655(b) (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3. The Veteran's claim for entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease with tendonitis is denied based on failure to report for a VA medical examination.  38 C.F.R. § 3.655(b) (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor has any other issues been reasonably raised by the record, with respect to her claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In February 2011, the Veteran filed increased rating claims for lumbar strain and bilateral knee degenerative joint disease with tendonitis.  Pursuant to the Board's February 2017 remand, the Veteran was scheduled for an additional VA examination in March 2017, but failed to report for the examination.  Neither the Veteran nor her representative have presented good cause for her failure to appear.  As such, when a claimant fails to report for an examination scheduled in conjunction with a claim for increased, the claim shall be denied.  38 C.F.R. § 3.655(b).

While actual notice of the VA examination scheduled in March 2017 is not on file, administrative records indicate that the Veteran's listed address matches her latest address of record.  See March 2017 VA 21-2507a Request for Physical Examination.  No mail has been returned from that address and the Veteran has not argued that she did not receive notice of the examination.  The Board thus concludes that the Veteran was properly notified of the scheduled examination.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Moreover, the July 2017 Supplemental Statement of the Case also informed the Veteran of her failure to report, and there has been no attempt on her part to present good cause for her failure to report.  In short, the preponderance of the evidence is against a showing of good cause.

As the Court has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record.  If the benefit could be granted, the remand would be unnecessary.  Here, the February 2017 Board remand for a VA examination was necessary to ascertain the current severity and manifestations of the Veteran's service-connected lumbar strain and bilateral knee degenerative joint disease with tendonitis.  Accordingly, the Board finds that the Veteran's increased rating claims cannot be established or confirmed without an examination.  38 C.F.R. § 3.655.  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased rating in excess of 10 percent for lumbar strain is denied.

An increased rating in excess of 10 percent for left knee degenerative joint disease with tendonitis is denied.

An increased rating in excess of 10 percent for right knee degenerative joint disease with tendonitis is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


